 


109 HCON 146 IH: Honoring the victims of the Cambodian genocide that took place from April 1975 to January 1979.
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 146 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Ms. Millender-McDonald (for herself and Mr. Rohrabacher) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Honoring the victims of the Cambodian genocide that took place from April 1975 to January 1979. 
 
Whereas beginning in April 1975, Pol Pot led the Communist guerilla group, the Khmer Rouge, in a large-scale insurgency in Cambodia that forcibly removed Cambodians from their homes and into labor camps in an attempt to restructure Khmer society; 
Whereas traditional Khmer culture and society were systematically destroyed, including the destruction of temples, schools, hospitals, homes, and historic buildings; 
Whereas the Khmer Rouge separated and destroyed families and punished and killed innocent civilians, including women, children, doctors, nurses, clergy, teachers, business owners, intellectuals and artisans; 
Whereas more than 1.7 million Cambodians, or approximately 21 percent of the population, were killed in one of the worst atrocities of the last century; 
Whereas many people were executed simply for being educated, wealthy, or even for wearing glasses as they were seen as bourgeois or contaminated with Western influence; 
Whereas after the Khmer Rouge regime was overthrown in 1979, thousands of Cambodians fled on foot to refugee camps in Thailand and many refugees were processed again in other camps in the Philippines and Indonesia; 
Whereas from these refugee camps approximately 145,149 Cambodians made their way to the United States, with the majority arriving in the early 1980s and settling in communities across the United States; 
Whereas despite the tremendous loss of family members, homes, and even parts of their heritage during the Khmer Rouge regime, Cambodians have shown courage and enormous resiliency; 
Whereas, according to United States Census Bureau figures, there are approximately 206,053 Cambodians currently living in the United States, with a significant percentage of this population residing in the 37th Congressional District of California; 
Whereas the new generation of Cambodian-Americans continues to contribute to all aspects of American society as writers, doctors, professors, and community leaders; and 
Whereas the United Nations has taken affirmative steps to establish an international criminal tribunal to bring to justice the perpetrators of the Cambodian genocide: Now, therefore, be it  
 
That Congress— 
(1)honors the victims of the genocide in Cambodia that took place beginning in April 1975 and ending in January 1979; and 
(2)welcomes the establishment of an international criminal tribunal to bring to justice the perpetrators of the Cambodian genocide. 
 
 
